Pennewill, C. J.,
concurring:
I agree with Judge Conrad in his decision, but base my conclusion on somewhat different reasoning.
The bond given in this case to the railroad company is, in a sense, a principal and surety bond, but it is more correctly described as a bond of indemnity. The surety did not agree to pay any certain sum of money, or perform some particular act, *165but its obligation was to secure to the obligee the faithful performance by the principal of his duties as agent of said company. In effect it was to indemnify the company against any loss it might sustain from the failure of the agent to faithfully perform his duty.
Even though the statute of limitations was a bar to an action by the railroad company against the obligees, or either of them, at the time the surety company paid the money to the railroad company, it could not be a bar to an action by the surety company, indemnitor, against the estate of Gray to recover the money paid for his default.
In such case the cause of action could not accrue until the money was paid by the indemnitor, certainly not until notice and demand. A cause of action cannot accrue before there is a right and power to enter suit, and the indemnitor could not enter suit until it knew what the loss was. -
But the question remains, can the surety company recover in this action if neither it nor the estate of Gray could have been compelled to pay in case suit had been brought on the bond and the statute of limitations pleaded?
Under the law of this state an executor or administrator is not compelled to plead the statute of limitations “against an unquestionably just and honest debt.” Chambers v. Fennemore, 4 Harr. 368.
In that case Judge Harrington said:
“It is in the discretion of an administrator to use this defense only when the purposes of justice and fair protection of the estate require the statute to be pleaded. * * * There is nothing, therefore, in our present limitation laws that requires an administrator to set up the statute in bar of a claim which he knows to be just.”
In analogy to that principle of law, it seems to me that an indemnitor is not bound to plead the statute to an action on such a bond as was given in the present case, if he believes the claim or demand is just.
While the court gave no reason for the decision referred to, it is reasonable to believe it was based upon the thought that the debtor, if living, would not plead the statute against an action *166brought for an undisputed debt; and that which he would probably not do if living the law does not require his representative to do after his death.
My conclusion, therefore, is that the present action was not only not barred by the statute, but that the plaintiff may recover the amount sued for even though the railroad company could not have collected it by a suit on the bond if the statute of limitations had been pleaded.
The surety company was not compelled to plead the statute, and we cannot assume that Gray or his executor would have pleaded it against the railroad company’s claim in an action on the bond.